                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHY COPES                                                     :
                            Plaintiff,                          :
                                                                :
        v.                                                      :         CIVIL ACTION NO. 16-5735
                                                                :
NANCY A. BERRYHILL, ACTING                                      :
COMMISSIONER OF SOCIAL SECURITY                                 :
               Defendant.                                       :


                                         MEMORANDUM OPINION

Rufe, J.                                                                                   April 1, 2019

I.      INTRODUCTION

        Plaintiff Kathy Copes filed this action seeking judicial review of the final decision of the

Acting Commissioner of the Social Security Administration (“Commissioner”) denying her

claim for Disability Insurance Benefits under Title II of the Social Security Act. Plaintiff seeks

reversal of the Commissioner=s decision, arguing that the Administrative Law Judge’s (“ALJ”)

finding that she is not disabled was not based on substantial evidence. The Commissioner argues

that the ALJ=s determination was supported by substantial evidence and should be upheld.

        Upon referral, United States Magistrate Judge David R. Strawbridge issued a Report and

Recommendation (“R&R”),1 finding that the ALJ=s decision was based on substantial evidence,

and recommending that this Court affirm the final decision of the Commissioner. Plaintiff has

filed objections to the R&R, to which Defendant has responded. In addition to arguing the

merits of Plaintiff’s claim, Plaintiff’s objections raise, for the first time, a challenge to the




        1
            See Local R. Civ. Pro. 72.1.I(a); 28 U.S.C. § 636(b)(1)(B).
authority of the ALJ who adjudicated her case, based on the ruling of the United States Supreme

Court in Lucia v. SEC.2

II.      STANDARD OF REVIEW

         A court reviewing a Social Security case must base its decision on the record of the

administrative proceedings and the pleadings of the parties.3 The court’s review of legal issues is

plenary, but its factual review is limited.4 The court must determine whether the record contains

substantial evidence to support the ALJ’s factual findings, and whether the Commissioner

applied the proper legal standards in making its decision.5 For these purposes, “substantial

evidence” means “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.”6 It is more than a mere scintilla, but requires less than a preponderance of

the evidence.7 If the ALJ’s factual findings were determined according to the correct legal

standards and are supported by substantial evidence, the court is bound by them, “even if [it]

would have decided the factual inquiry differently.”8 The substantial evidence standard is

“deferential and includes deference to inferences drawn from the facts if they, in turn, are

supported by substantial evidence.”9 Despite the deference to administrative decisions, however,




         2
             138 S. Ct. 2044 (2018).
         3
             42 U.S.C. § 405(g).
         4
             Schaudeck v. Comm=r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999).
         5
             See Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001).
         6
           Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citation omitted); Jesurum v. Sec=y of the U. S.
Dep=t of Health & Human Servs., 48 F.3d 114, 117 (3d Cir. 1995).
         7
             Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988).
         8
             Fargnoli, 247 F.3d at 38.
         9
             Schaudeck, 181 F.3d at 431.

                                                           2
“courts retain a responsibility to scrutinize the entire record and to reverse or remand if the

[Commissioner]’s decision is not supported by substantial evidence.”10

        “A district court, after reviewing the decision of the Secretary may, under 42 U.S.C.

§ 405(g) affirm, modify, or reverse the Secretary=s position with or without a remand to the

Secretary for a rehearing.”11 Finally, a district court may, in its discretion, Aaccept, reject or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.@12

III.    SOCIAL SECURITY LAW

        In order to qualify for benefits, a person must be found to have a disability, defined as an

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”13 An ALJ reviewing

an application for disability benefits must employ the five-step process established in the Social

Security Regulations (“the Regulations”) to determine whether a disability exists.14 At step 1, the

ALJ must determine whether the applicant is engaged in “substantial gainful activity;” if she is,

the claim is denied. If the applicant is not engaged in substantial gainful activity, the ALJ must

determine at step 2 whether the applicant suffers from a severe, medically determinable

impairment which significantly limits her ability to work. If the applicant has such an

impairment, the ALJ must determine at step 3 whether the impairment found meets the criteria

for any of the impairments conclusively presumed to be disabilities, which are listed in Part 404,


        10
           Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003) (quoting Smith v. Califano, 637 F.2d 968, 970 (3d
Cir. 1981)).
        11
             Gilliand v. Heckler, 786 F.2d 178, 184 (3d Cir. 1986) (internal citations omitted).
        12
             28 U.S.C. § 636(b)(1)(c).
        13
             42 U.S.C. § 423(d)(1)(A); see also Barnhart v. Thomas, 540 U.S. 20, 23 (2003).
        14
             Sykes v. Apfel, 228 F.3d 259, 262-63 (3d Cir. 2000); 20 C.F.R. § 404.1520.

                                                            3
Subpart P, Appendix 1 (“the Listings”),15 or has an equivalently debilitating medical condition.

If the applicant has a severe impairment that does not meet or equal an impairment in the

Listings, the ALJ must determine at step 4 whether the applicant has the Residual Functioning

Capacity (“RFC”) to perform her former relevant work. If the applicant does not have the RFC

to perform her previous work, the Commissioner must establish at step 5 that the applicant has

the RFC to perform other work that exists in the national economy, considering her age,

education and work experience. At this fifth step, if the Commissioner cannot demonstrate that

the applicant has the RFC to perform other existing work, the ALJ must find the applicant to be

disabled.

IV. DISCUSSION

       A. The ALJ’s Decision is Not Supported by Substantial Evidence

       The ALJ issued a written decision denying benefits to Plaintiff after reviewing the

evidence regarding Plaintiff’s claim and holding a hearing at which Plaintiff and a vocational

expert testified. At step 1, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since the application date.16 At step 2, the ALJ found that Plaintiff has the following

severe impairments: post-traumatic stress disorder (PTSD) with anxiety and agoraphobia, major

depressive disorder, obesity, and hypertension.17

       At step 3, the ALJ found that Plaintiff’s severe impairments did not meet or equal an

impairment in the Listings. With regard to Plaintiff’s mental impairments, the Listings may be

met in two ways. The “B” requirements are met if the impairments result in at least two of the

following: marked restriction of activities of daily living; marked difficulties in maintaining


       15
            See 20 C.F.R. §§ 404.1520(d), 416.920(d).
       16
            R. 22.
       17
            R. 22.

                                                        4
social functioning; marked difficulties in maintaining concentration, persistence, or pace; or

repeated episodes of decompensation, each of extended duration.18 The ALJ found that Plaintiff

had no more than moderate difficulties in these categories and no episodes of decompensation of

extended duration after the application date.19

         The “C” requirements are met if the claimant has a medically documented history of a

chronic affective disorder of at least two years’ duration that has caused more than a minimal

limitation of ability to do basic work activities, with symptoms or signs currently attenuated by

medication or psychosocial support, and either: repeated episodes of decompensation, each of

extended duration; a residual disease process that has resulted in such marginal adjustment that

even a minimal increase in mental demands or change in the environment would be predicted to

cause the claimant to decompensate; or a current history of one or more years’ inability to

function outside a highly supportive living arrangement with an indication of continued need for

such an arrangement.20 The ALJ concluded that Plaintiff did not meet these criteria.21 At step 4,

the ALJ found that Plaintiff had the RFC to perform medium work, except that her nonexertional

limitations meant that she was limited to unskilled and simple work in a low-stress environment,

requiring only occasional contact with co-workers, supervisors, and the general public, and that

she was unable to perform her past work.22 At step 5, the ALJ concluded that, considering

Plaintiff’s age, education, work experience, and RFC, Plaintiff is capable of making a successful



         18
           20 C.F.R. pt. 404, subpt. P, app. 1, § 12.04(B). As discussed below, episodes of decompensation are
“exacerbations or temporary increases in symptoms or signs accompanied by a loss of adaptive functioning, as
manifested by difficulties in performing activities of daily living, maintaining social relationships, or maintaining
concentration, persistence, or pace.” 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00(C)(4).
         19
              R. 23–24.
         20
              20 C.F.R. pt. 404, subpt. P, app. 1, § 12.04(C).
         21
              R. 24.
         22
              R. 25.

                                                             5
adjustment to work that exists in significant numbers in the national economy. Therefore, the

ALJ concluded that Plaintiff was not disabled.23

       Plaintiff’s claimed disability onset date of March 16, 2011, was the date of an armed

robbery during her shift as a post office clerk. As detailed in the R&R, Plaintiff presented the

assessment of her treating psychotherapist, Christina Aicher-Roberts, M.S., who had been

treating Plaintiff for several years, since shortly after the robbery. Ms. Aicher-Roberts diagnosed

Plaintiff with PTSD and completed an RFC questionnaire stating that Plaintiff was limited by

social anxiety and an inability to handle stress, could not complete a normal workday or

workweek, and would miss more than four days of week per month. The therapist checked

boxes that Plaintiff had “no useful ability to function” in terms of getting along with co-workers,

dealing with the stress of semiskilled and skilled work or normal work stress, and maintaining

socially appropriate behavior.24 Ms. Aicher-Roberts further stated that Plaintiff “is able to

function with basic life skills at home and sometimes, for short exposure periods in the

community; however, she gets easily riled up, and exhibits either panic or socially inappropriate

behaviors.”25 The prognosis stated that Plaintiff “could develop more coping strategies, but it is

unlikely she can effectively return to old habits and behaviors.”26 The ALJ gave “little weight”

to the treating therapist’s assessment because it “was based on subjective complaints and is not

consistent with observable clinical signs.”27 The only further explanation given for rejecting the




       23
            R. 24.
       24
            R. 357–58
       25
            R. 357.
       26
            R. 354.
       27
            R.27.

                                                   6
opinion was evidence that Plaintiff “is able to Zumba and make trips to New York City to

celebrate her birthday.”28

        The record includes other opinions, in addition to that of Plaintiff’s treating

psychotherapist, as to Plaintiff’s mental health. Irving S. Wiesner, M.D., a psychiatrist,

completed a supplemental report for workers’ compensation in 2012, after Plaintiff made an

unsuccessful attempt to return to work. Dr. Wiesner diagnosed Plaintiff as having PTSD with

anxiety and agoraphobia, and a major depressive disorder, and stated that Plaintiff’s prognosis

was “very poor for return to any form of work at the present time and permanently for her not to

be able to return to work in the post office due to the severity of her anxiety” and that she “does

not like to be alone.”29 The ALJ gave “little weight” to Dr. Wiesner’s assessment because the

opinions were “conclusory and unsupported,” and did not consider “additional evidence that has

been received into the record.”30 The ALJ did not identify that evidence, but it may refer to the

previously-cited evidence of Zumba classes and trips to New York City.

        In 2013, Plaintiff was evaluated by Harry Orenstein, Ph.D., a consultative psychologist,

who concurred in the PTSD diagnosis and checked on the form that Plaintiff’s abilities for

interacting appropriately with the public were markedly impaired but that she had no

impairments relating to interacting appropriately with supervisors or co-workers, and that

Plaintiff had extreme restrictions for responding appropriately to usual work situations and to

changes in a routine work setting.31 Again, the ALJ gave “little weight” to the assessment



        28
             R. 26 (record citations omitted).
        29
             R. 303–04.
        30
             R. 26.
        31
          R. 274. Dr. Orenstein also had noted in a separate report that Plaintiff “would have serious difficulty
with competitive employment in that her anxiety runs high,” but that “her functioning seems to be improving to a
degree.” R. 279.

                                                         7
because it was based on “subjective complaints” and was inconsistent with Plaintiff’s ability to

interact with friends, to travel, to go to stores, and to attend Zumba classes.32

       Plaintiff also was evaluated by psychiatrist Eric W. Fine, M.D., in 2013. Dr. Fine

diagnosed Plaintiff with PTSD and major stress disorder and opined that Plaintiff was unable to

return to her past work and an “extremely guarded” prognosis.33 The ALJ gave “partial weight”

to the assessment, agreeing that Plaintiff could not return to her past work, but disagreeing that

she could not perform simple, unskilled work activities.34 Finally, in 2013, the State agency

psychological reviewer, Helen Parshall, Ph.D., determined that Plaintiff had no restrictions of

daily living activities, moderate difficulties in social functioning, and mild difficulties in

maintaining concentration, persistence or pace.35 The ALJ gave “partial weight” to these

findings and determined that Plaintiff’s level of impairment was greater than this assessment

indicated, with mild limitations as to activities of daily living and moderate limitations in

maintaining concentration, persistence, and pace, based upon the records received.36

       The ALJ concluded that Plaintiff had the RFC to perform medium work limited to

unskilled and simple work in a low-stress environment, requiring only occasional contact with

co-workers, supervisors, and the general public.37 The vocational expert testified that,

considering Plaintiff’s age (50), education, work experience, and RFC, there were jobs in




       32
            R. 26.
       33
            R. 322.
       34
            R. 27.
       35
            R. 81.
       36
            R. 28.
       37
            R. 25

                                                   8
sufficient numbers in the national economy that Plaintiff could perform with these restrictions,

including janitor industrial cleaner, dishwasher, and floor waxer.38

         As discussed above, the ALJ rejected, in whole or in part, every medical opinion in the

record, and all except the State agency reviewer had determined that Plaintiff had significantly

greater impairments than found by the ALJ. The Court cannot agree with the conclusion of the

R&R that the ALJ’s decision is nonetheless supported by substantial evidence. “[A]n ALJ is not

free to employ her own expertise against that of a physician who presents competent medical

evidence.”39 The ALJ’s evidence is not adequate “when the ALJ rejects every medical opinion

in the record with only lay reinterpretation of medical evidence.”40 In other words, “[w]ithout

any medical opinion being credited with regard[] to all of Plaintiff's limitations, the Court finds

that the ALJ impermissibly relied on speculation or lay interpretation of medical evidence to

reach the conclusion regarding Plaintiff's residual functional capacity.”41

         Along the same lines, “a treating physician’s opinion that an individual cannot work may

‘not be supplanted by an inference gleaned from treatment records reporting on [plaintiff] in an

environment absent of the stresses that accompany the work setting.’”42 This is a particularly

salient point in this case, where Plaintiff’s PTSD resulted from an incident at work, and “[t]he




         38
              R. 29
         39
              Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999).
         40
            Burns v. Colvin, 156 F. Supp. 3d 579, 583 (M.D. Pa. 2016) (citing Frankenfield v. Bowen, 861 F.2d 405,
408 (3d Cir. 1988); Doak v. Heckler, 790 F.2d 26, 29–30 (3d Cir. 1986); Ferguson v. Schweiker, 765 F.2d 31, 37,
36–37 (3d Cir. 1985); Kent v. Schweiker, 710 F.2d 110, 115 (3d Cir. 1983); Van Horn v. Schweiker, 717 F.2d 871,
874 (3d Cir. 1983); Kelly v. R.R. Ret. Bd., 625 F.2d 486, 494 (3d Cir. 1980); Rossi v. Califano, 602 F.2d 55, 58–59,
(3d Cir. 1979); Fowler v. Califano, 596 F.2d 600, 603 (3d Cir. 1979); Gober v. Matthews, 574 F.2d 772, 777 (3d
Cir. 1978).
         41
              Thanh Tam Vo v. Colvin, No. 14-541, 2015 WL 5514981, at *4 (M.D. Pa. Sept. 15, 2015) (citations
omitted).
         42
            Callahan v. Astrue, No. 10-2179, 2011 WL 5428556, at *3, (E.D. Pa. Nov. 7, 2011) (quoting Morales v.
Apfel, 225 F.3d 310, 319 (3d Cir. 2000)).

                                                           9
principle that an ALJ should not substitute his lay opinion for the medical opinion of experts is

especially profound in a case involving a mental disability.”43 With regard to Ms. Aicher-

Roberts, in particular, “[w]hile it is true that the opinions of a therapist are not entitled to

controlling weight, those opinions are still considered ‘important and should be evaluated on key

issues such as impairment severity and functional effects.’”44 The Court cannot accept that

evidence that Plaintiff was able to go to the grocery store, attend exercise classes (which were a

recommended part of her treatment), and occasionally travel to New York is sufficient to

discount the opinion of the medical professionals who treated or examined Plaintiff. 45

        B.          Objection to the Authority of the ALJ under the Appointments Clause

        Plaintiffs also asserted for the first time in her objections to the R&R that the

appointment of the ALJ was constitutionally invalid. In Lucia v. SEC, decided on June 21, 2018,

the Supreme Court held in a case challenging an action by the Securities and Exchange

Commission (“SEC”) that ALJs who hear SEC cases are “Officers of the United States,” and

must be appointed by the President, a court of law, or a head of a department under the

Appointments Clause to the United States Constitution.46 Because the ALJs were not so



        43
             Morales, 225 F.3d at 319.
        44
           Minner v. Astrue, 741 F. Supp. 2d 591, 602 (D. Del. 2010) (quoting Social Security Ruling (“SSR”) 06–
3p, 2006 WL 2329939 at *1, 3 (S.S.A.2006); citing 20 C.F.R. § 404.1513(d); 20 C.F.R. § 404.1527(d)).
        45
           The Court does not base the ruling on the varying GAF scores with which Plaintiff was assessed. As the
Court of Appeals for the Third Circuit has held, “the latest edition of the Diagnostic and Statistical Manual of
Mental Disorders, DSM–5, abandoned the GAF scale as a measurement tool. Because of this, the Social Security
Administration now permits ALJs to use GAF ratings as opinion evidence when assessing disability claims
involving mental disorders; but instructed that a ‘GAF score is never dispositive of impairment severity,’ and an
ALJ should not ‘give controlling weight to a GAF from a treating source unless it is well supported and not
inconsistent with other evidence.’” Hughes v. Comm'r Soc. Sec., 643 F. App’x 116, 119 n.2 (3d Cir. 2016) (quoting
SSA AM–13066 at 5 (July 13, 2013)). The ALJ did not assess controlling weight to any of the GAF scores, and was
not required to do so.


        46
             Lucia, 138 S. Ct. at 2051 (citing U.S. Const. Art. II § 2, cl. 2).

                                                             10
appointed, the plaintiff in Lucia was entitled to a new hearing before a properly appointed

official.47 The Court held that the challenge was timely because Lucia “contested the validity of

the [ALJ’s] appointment before the Commission, and continued pressing that claim in the Court

of Appeals and this Court.”48

        The majority of courts to rule on the application of Lucia to Social Security cases have

determined that challenges first raised in the district court come too late.49 Because the Court

remands for a new hearing on the merits, it need not determine whether Plaintiff forfeited any

Appointments Clause claim as to the previous hearing. It also appears that on remand the issue

will be moot, as “[o]n July 16, 2018, the Acting Commissioner ratified the appointment of ALJs

and [administrative appeals judges] and approved their appointments as her own in order to

address any Appointments Clause questions involving SSA claims.”50

V.      CONCLUSION

        For the foregoing reasons, the Court sustains Plaintiff’s objections to the R&R, grants

Plaintiff’s request for review, and remands for further consideration pursuant to the fourth

sentence of 42 U.S.C. § 405(g). An appropriate order will be entered.




        47
             Id. at 2055.
        48
             Lucia, 138 S. Ct. at 2055.
        49
           See Abbington v. Berryhill, No. 17-552, 2018 WL 6571208 (S.D. Ala. Dec. 13, 2018) (collecting cases);
but see Bizarre v. Berryhill, --- F. Supp. 3d ---, 2019 WL 1014194 (M.D. Pa. Mar. 4, 2019).
        50
           Social Security Emergency Message (EM) 18003 REV 2, § B (available at: https://secure.ssa.gov/
apps10/reference.nsf/links/08062018021025PM) (last accessed Apr. 1, 2019). Accord SSR 19-1p, 84 FR 9582
(Mar. 15, 2019) (discussing procedures for Appointments Clause challenges raised in cases pending at the
administrative level).


                                                       11
